Citation Nr: 1702740	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  15-21 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill Program) greater than the 80 percent level. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel

INTRODUCTION

The Veteran served in the Army National Guard with a period of Inactive Duty for Training (IADT) from April 16, 2001 to September 13, 2001.  In addition, the Veteran had periods of service from November 1, 2001 to May 28, 2002 (10 USC Macedonia and Kosovo), from August 4, 2003 to July 30, 2004 (10 USC) and from January 4, 2006 to November 24, 2009 (10 USC Kosovo, Iraq, CIB).  This matter arises from an April 2015 decision letter of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

The Veteran testified at the RO via videoconference in June 2016 before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of that hearing has been associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's aggregate length of creditable active duty service after September 10, 2001 for educational assistance benefits under Chapter 33 (Post-9/11 GI Bill) purposes was more than 24 months but less than 30 months.


CONCLUSION OF LAW

The criteria for education benefits in excess of the 80 percent level under Chapter 33 (Post-9/11 GI Bill) are not met. 38 U.S.C.A. §§ 3301, 3311, 3313 (West. 2014); 38 C.F.R. §§ 21.9505, 21.9640 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board notes at the outset that the Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes obligations on VA in terms of its duties to notify and assist claimants.  The Board also notes, however, that the United States Court of Appeals for Veterans Claims (Court) has held that VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032. 

Under 38 C.F.R. § 21.1031(b) "if a formal claim for educational assistance is incomplete, or if VA requires additional information or evidence to adjudicate the claim, VA will notify the claimant of the evidence and/or information necessary to complete or adjudicate the claim and the time limit provisions of § 21.1032(d)."  In this case, the record does not reflect the Veteran's formal claim for Chapter 33 education benefits was incomplete.  Rather, as detailed below, the resolution of this case depends upon the extent of his qualifying service for such benefits.

The Board further notes that the provisions of the VCAA have no effect on an appeal, as in the case here, where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  In fact, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as is the case here. Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice or lack thereof.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The Board adds that general due process considerations have been satisfied.  See 38 C.F.R. § 3.103.  The Veteran has been provided ample opportunity to present evidence and argument in support of this claim, and he has in fact done so to include in his notices of disagreement and other statements, and his February 2012 Substantive Appeal.  Furthermore, the Veteran was given an opportunity to testify at a hearing before the undersigned Veterans Law Judge in June 2016 that was fully compliant with the notice and assistance requirements of Bryant v. Shinseki as they pertain to hearings before the Board.  23 Vet. App. 488 (2010); see also 38 C.F.R. 
§ 3.103(c)(2). 

Factual Background and Analysis

The amount of educational assistance payable under 38 U.S.C.A. Chapter 33 is calculated in accordance with a table measuring the aggregate length of creditable active duty service after September 10, 2001. 38 U.S.C.A. §§ 3311 (b)(3), 3313; 38 C.F.R. § 21.9640.  The percentage of maximum amounts payable is 40 percent with at least 90 days, but less than 6 months, of creditable active duty service (i.e., 90-179 days); 50 percent with at least 6 months, but less than 12 months, of creditable active duty service (i.e., 180-364 days); 60 percent with at least 12 months, but less than 18 months, of creditable active duty service (i.e., 365-544 days); 70 percent with at least 18 months, but less than 24 months, of creditable active duty service (i.e., 545-729 days); 80 percent with at least 24 months, but less than 30 months, of creditable active duty service (i.e., 730-909 days); 90 percent with at least 30 months, but less than 36 months, of creditable active duty service (i.e., 910-1094 days); and 100 percent with at least 36 months of creditable active duty service (i.e., 1095 days or more) or with at least 30 continuous days of creditable active duty service and a discharge due to a service-connected disability.  38 C.F.R. § 21.9640(a).  For the 40 percent, 50 percent, 60 percent, and 70 percent creditable active duty service calculations, entry level and skill training is excluded.  Id. at Note 1. For the 80 percent, 90 percent, and 100 percent creditable active duty service calculations, entry level and skill training is included.  Id. at Note 2.  If the creditable active duty service criteria are met for both the 70 percent and 80 percent criteria, the maximum percentage of 70 must be applied.  Id. at Note 3. 

Active duty means full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C.A. §§ 688, 12301(a), 12301(d), 12301(g), 12302, or 12304 (West 2002). 38 C.F.R. § 21.9640. Active duty does not include: 

(1) Full-time National Guard Duty performed under 32 U.S.C. orders; 

(2) Any period during which the individual-

(i) Was assigned full-time by the Armed Forces to a civilian institution to pursue a program of education that was substantially the same as programs of education offered to civilians; (ii) Served as a cadet or midshipmen at one of the service academies; or (iii) Served under the provisions of 10 U.S.C. § 12103 (d) pursuant to an enlistment in the Army National Guard, Air National Guard, Army Reserve, Naval Reserve, Air Force Reserve, Marine Corps Reserve, or Coast Guard Reserve; 

(3) A period of service-

(i) Required by an officer pursuant to an agreement under 10 U.S.C. § 2107 (b); (ii) Required by an officer pursuant to an agreement under 10 U.S.C. §§ 4348, 6959, or 9348; (iii) That was terminated because the individual is considered a minor by the Armed Forces, was erroneously enlisted, or received a defective enlistment agreement; or (iv) Counted for purposes of repayment of an education loan under 10 U.S.C. Chapter 109; or 
(4) A period of Selected Reserve service used to establish eligibility under 38 U.S.C. Chapter 30 or 10 U.S.C. Chapter 1606 or 1607. 

38 C.F.R. § 21.9505.

In this case, the RO calculated the Veteran's aggregate length of creditable active duty service based on service reflected on DD Forms 214 dated from November 2001 to May 2002 and from January 2006 to November 2009, although only a portion of the duty reflected by the January 2006 to November 2009 DD 214 was credited as active duty service for the purposes of calculating aggregate duty.  The RO indicated in an April 2015 correspondence that the Veteran had total aggregate service of 753 days. 

In his April 2015 notice of disagreement, the Veteran contended that his service from July 2, 2007 to November 24, 2009 was erroneously excluded from the calculation of his aggregate service as it was qualifying active duty service during which he was deployed with medical holdover orders so that he could be treated for injuries incurred while on active duty.  In addition, he stated that his initial deployment orders, dated December 30, 2005, initially listed his period of duty to not exceed 545, when in fact the orders were supposed to list his period of duty to not exceed 730 days.  Records provided by the Veteran shows that this discrepancy was amended by the Department of the Army Board for Correction of Military Records in February 2008, so that the orders in question should now read that the Veteran's initial orders list his period of duty to not exceed 730 days.  The Veteran's final contention is that he had several periods of active duty for training (ACDUTRA) amounting to approximately a year of additional qualifying duty that was not counted in the total aggregate service.  In summation, he asserts that correcting these three oversights should result in a recalculating of his total aggregate duty that should entitle him to education benefits at a level greater than 80 percent. 

To begin, the Board finds that the RO's initial calculation of qualifying service 
based on the Veteran's DD Forms 214 and in consideration of the fact that he was on medical hold from July 2, 2007 to November 24, 2009 is correct.  Although the Veteran contends that the period of time he was on medical hold should not be excluded as he was on active duty, pursuant to 38 C.F.R. § 21.9505, active duty means full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 38 U.S.C. §§ 688, 12301(a), 12301(d), 12301(g), 12302 or 12304.  Here the Veteran was on medical hold pursuant to 38 U.S.C. 
§ 12301(h), which is not a section listed under 38 C.F.R. § 21.9505.  Accordingly, the period of time when the Veteran was under medical hold may not be considered.

As for the Veteran's contention that the RO did not consider the fact that his initial duty orders dated December 30, 2005 were amended in February 2008 to reflect that his initial duty was not to exceed 730 days rather than 545 days, the Board finds that this potential oversight has no bearing on the overall outcome of this issue.  Although the Veteran's initial duty orders currently read that his duty was not to exceed 730 days, those orders were supplanted by his duty order dated July 5, 2007, which indicated that he was being placed on active duty medical hold pursuant to 38 U.S.C. § 12301(h) from July 2, 2007.  Accordingly, the Board finds that the fact that the amendment of the initial December 2005 duty orders may have been overlooked does not alter the ultimate calculation of aggregate duty. 

Finally, with regards to the Veteran's assertion that he had periods of ACDUTRA at various points in his military career that were not considered in the calculation of his aggregate duty, the Board notes that the Veteran has not provided any evidence that these courses were excluded from consideration and/or that they are not reflected in his DD 214 forms.  The Veteran cited the following training courses on the April 2015 notice of disagreement: Special Forces Assessment & Selection, Airborne School, Infantry Office Basic School and Ranger School.  The Veteran's DD 214 dated from January 4, 2006 to November 24, 2009 indicates in the table marked "Military Education" that he had three weeks of Airborne Course training in 2004, 16 weeks of Infantry Officer Basic Course training in 2005, and eight weeks of Ranger Course training in 2005.  The Special Forces Assessment and Selection Course cited by the Veteran is not reflected in the Veteran's military personnel records.  As for the other three courses listed on the DD 214, the fact that these periods of training were not included in the active duty calculation on the DD 214 form reflects the fact that this ACDUTRA is not considered active duty for education benefit purposes.  See VAOPGCPREC 25-90 (July 17, 1990) (eligibility for education benefits limited to those with full time duty in the Armed Forces other than ACDUTRA); see also 38 C.F.R. § 101(21)(A) (the term "active duty" means full-time duty in the Armed Forces other than ACDUTRA). 

Although the Board does not have copies of the duty orders for the specific training courses identified by the Veteran, the fact that they are listed on the DD 214 form under the heading "Military Education" but are not included in the tabulation of the Veteran's active duty on that form is dispositive.  It is clear from the evidence that these courses were for training purposes and not for active duty as required by 38 C.F.R. § 21.9505.  Moreover, the evidence does not show that the Veteran, who had years of prior service, underwent entry level and skill training (i.e., Basic Combat Training and Advanced Individual Training) during these periods pursuant to 38 C.F.R. § 21.9505.  Thus the additional days of service to complete these training courses do not result in additional days of qualifying active duty service under 38 U.S.C.A. Chapter 33.

Therefore, the calculation of aggregate days of service, as performed by the RO, results in a conclusion that the Veteran has at least 24 months, but less than 30 months, of creditable active duty service, and is entitled to the 80 percent rate of benefits payable under Chapter 33.  The RO determined that the Veteran had 209 creditable days from November 1, 2001 to May 28, 2002 and 544 creditable days from January 4, 2006 to July 1, 2007, for a total of 753 days.  There are no additional periods of qualifying service.  Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).








ORDER

Entitlement to education benefits in excess of the 80 percent level under the provisions of Chapter 33, Title 38, United States Code based on active duty service after September 10, 2001 (Chapter 33 or Post-9/11 GI Bill) is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


